Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered December 12, 2000, convicting defendant, after a nonjury trial, of burglary in the third degree and menacing in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *318not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence clearly established that defendant entered a restricted area of Grand Central Station with intent to commit larceny, and menaced a railroad employee. We have considered and rejected defendant’s remaining arguments. Concur — Williams, P.J., Rosenberger, Rubin, Friedman and Gonzalez, JJ.